Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 11/04/21, claim 1 has been amended.  The 102 rejections over the reference to Yang et al, Yudovsky et al and Kwong et al have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2013/0164445A1).
As to claim 1, Kwong et al discloses (see Figs 1 and 4 para [0052]-[0053]) a coating nozzle (distribution plate 30), comprising a first reactant spout configured to spray a first reactant (channel 317 with openings 313 spraying gaseous precursor A); a second reactant spout configured to spray a second reactant (channel 317 with openings 315 spraying gaseous material B); and a first air curtain spout (channel 318 spraying purge gas) configured to spray shielding gas, so that the sprayed shielding gas forms an air curtain which isolates the first reactant from the second reactant.  In the embodiment of Fig 1 or 4, Kwong et al lacks teaching a closed configuration surrounding the first reactant spout.  However, in another embodiment Kwong et al teaches (see Fig 11) a closed configuration (1155) surrounding the first reactant spout capable of completely constraining the first reactant gas material in a first region and isolating the first region from a second reaction region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a closed configuration surrounding the reactant spout as claimed to not interfere with a flow of gas from an adjacent gas port/spout as taught by Kwong et al (see para [0070]).
Regarding claim 2, Kwong et al discloses (see Figs 1 and 4) a second air curtain spout (2nd channel 318 spraying purge gas) capable of spraying shielding gas which,
together with the shielding gas sprayed through the first air curtain spout forms air curtains for defining a reaction region for the first reactant.
As to claims 3 and 16, in Kwong et al a first outlet capable of discharging at least one of an excessive portion of the first reactant and a reaction by-product; and a second 
Regarding claim 6, Kwong et al discloses multiple serial connected groups of spouts (317), wherein each group of spouts comprises at least the first reactant spout, the second reactant spout, the first air curtain spout, and the second air curtain spout (see Fig 4).
As to claim 7, Kwong et al discloses the first air curtain spout is provided between the first reactant spout and the second reactant spout; and the second air curtain spout is provided between the first reactant spout and a previous group of spouts (see Fig 4).
Regarding claim 8, in Kwong et al teaches a spraying pressure for at least one of the first air curtain spout and the second air curtain spout is capable of being greater than that for at least one of the first reactant spout and the second reactant spout (see para [0059].
As to claims 9 and 18-20, Kwong et al one or more coating nozzles (openings 318) according to; and a transport mechanism (shuttle 65) configured to transport an object to be coated, so that the object to be coated capable of sequentially passing through a first reaction region of the first reactant and a second reaction region of the second reactant for each of the one or more nozzles (see Figs 1 and 4 and para [0040)).
Regarding claim 10, in Kwong et al the transport mechanism (65) is configured to transport the object to be coated in a linear reciprocating manner (see Fig 1 for arrow).

Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2013/0164445A1) in view of Yang et al (US 2009/0081374A1).
Kwong et al teaches (see Figs 1 and 4 para [0004] and [0036]) a gas distribution apparatus reaction medium spout configured to spray a reactive precursor (compound A) capable of catalyzing a reaction of the first reactant with the second reactant (compound B) and used for plasma processing. In any event, in gas depositing material the use of a reactive gas containing a catalyst is known in the art; for instance as taught by Yang et al teaching a reaction medium with a catalyst (see Table 2) and plasma treatments (see para [0005],[0170] and [0172]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an additional reactant gas to supply different gas as desired depending to type of selected deposition of the coating materials.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because prior rejection of record (Kwong et al) teaches the added limitation as explained above in another embodiment (see Fig 11).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/